DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
As of the Office Action dated January 7, 2021 claims 1-17 were pending and claims 1-17 stood rejected.  Claims 1-2, 8-10 and 16-17 have been amended.  Claims 18-20 have been added.  No claims have been cancelled.  Claims 1-20 are therefore currently pending and are presented for examination on the merits.
Response to Arguments
Applicant’s argument with regard to the 35 U.S.C. § 101 rejection of claims 1-17 has been fully considered but is not persuasive.  Initially Examiner notes that the argument does not appear to contest Examiner’s findings under Prong One of Step 2A under the 2019 PEG that the claims are directed towards an abstract idea but only the findings under Prong Two of Step 2A and Step 2B.  The argument does not identify with any particularity any elements that figure into the analysis under Prong Two of Step 2A or under Step 2B but merely recites that claim 1 recites “…a specific combination of computer-implemented elements including receiving a transaction request along with a plurality of wireless device IDs from a terminal, where the wireless devices are in a wireless communication range of the terminal, and identifying a stored payment account based upon matching a stored wireless device ID to a received wireless device ID.  The identified payment account is selected for the transaction if each device ID associated with the identified payment account is included in the plurality of device IDs received audio, Bluetooth, Wi-Fi, near-field-communication (NFC), infra- red, or optical data signals” which is indicative that the written disclosure only foresaw the use of common general purpose computer components.  Nothing within the written disclosure teaches or even suggests an unordinary or modified use of the common interfaces or in the manner of gathering the device identifier data and the terminal device having wireless capability is described at paragraph 0046 in a manner that also suggest that it is nothing more than an unmodified general purpose computer component.  Therefore nothing within the written disclosure provides any teaching that the claimed devices and terminal can be viewed as particular machines and the claim itself requires nothing more of the device than to supply data and the terminal device to gather and provide that data to a server.  Therefore the devices supplying the IDs and the terminal device cannot be viewed as elements that either form a practical application under Prong Two of Step 2A or as 
The argument on pages 14 and 15 of remarks than goes on to argue that the claims recite elements that amount to inventive concept.  The argument is not persuasive as the claims are not reciting any activity beyond an initial data gathering process involving a plurality of devices and a terminal and then operating on that gathered data by a common server.  Nothing within the claim or the written disclosure suggests a context like DDR Holdings where the operations of the server can be viewed as analogous as making two web pages looks the same as was the case in DDR Holdings.  As explained by the majority in DDR Holdings there was a breakdown in the analogy of a store within a store as made by the dissent between the physical example given of a kiosk within a warehouse store and the transporting of the consumer from one website to another in the Internet world.  However in the recited claims there is no event that can be viewed as analogous to the “look and feel” language of DDR Holdings as the claimed invention merely gathers data, operates on that data and produces a result based on the data.  The argument also does not clearly identify what the elements within the claim are that would warrant further consideration.  Therefore this argument is also not persuasive. 
The argument then argues on page 15 that “…the independent claims includes elements, which taken as a whole, are not merely well-understood, routine, specific combination of computer- implemented elements relating to storage and use by a server of wireless device IDs to identify and select a stored payment account present an unconventional combination of elements and functionality, as evidenced by the novelty of the combination of features over the cited reference (Jones - as explained further below in addressing the claim rejections under 35 U.S.C. §102). Further, these features address a technical problem - a risk of theft of the account number arising when the account number is provided at a point of sale terminal - with a technical solution based on use of wireless device IDs that eliminates the need to provide an account number at the terminal. Indeed, the wireless device IDs are themselves not assigned for purposes of carrying out the transactional features of the invention, but instead are typically assigned by the device manufacturer or network provider for the technical purpose of interacting with wireless network(s). As such, taken as a whole the claimed features are novel and unconventional, which indicates an inventive concept”.  However Applicant has not pointed to any section of the written disclosure that would lead those of ordinary skill to view the use of storage and use of a server as being anything more than a compilation of general purpose computer components (per paragraphs 0084-0086) as the written disclosure treats the subject matter in a manner that suggests that the inventor did not view any further discussion of the computing environment was necessary under section 112 in order to comply with section 112.  Therefore nothing within the written disclosure provides any teaching of a modified computing environment that would be necessary in order to view this argument as Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) cited at MPEP § 2106.04 (I) ¶4).
With regard to Applicant’s argument on page 16 of remarks that the dependent claims 5-8 and 13-16 and specifically the determining of proximity of wireless devices this argument is also unpersuasive as the written disclosure at paragraph 0077 teaches only that the use of the common Bluetooth protocol is sufficient to establish the proximity of devices and nothing within the written disclosure provides a teaching that any modification of Bluetooth is necessary to arrive at the determination.  Similarly paragraph 0083 only describes a common set of arrangements used to arrive at the result of determining proximity and further goes on to describe that “…It would be understood that methods of determining a proximity history of two or more device may comprise any method capable of determining the likelihood that two or more devices have been within a defined range or distance of each other within a defined time period…” which does not teach or even suggest that the inventor had any concerns with regard to how to technically achieve a determination of proximity as the common protocols outlined in paragraph 0083 by themselves indicate a sufficiency within the known art for making such a determination.  Paragraph 006 clearly describes what the inventor viewed as the problem being solved i.e. that there is a need for systems and methods that reduce active interventions required by a user for authentication purposes… while retaining appropriate levels of transaction security.  This however is 
Applicant’s argument with regard to the 35 U.S.C. § 102 (a)(1) and (a)(2) rejection of claims 1-4, 9-12 and 17 as being anticipated by Jones (U.S. Patent Publication 2017/0068956) has been fully considered but is not persuasive.  While Examiner is removing the rejection based on the amended claims, Examiner disagrees with the conclusions arrived at by Applicant in the argument.  Applicant argues on page 17 of remarks that Jones does not disclose receiving from a terminal a plurality of device IDs for wireless devices within wireless range of the terminal.  Examiner respectfully disagrees.  Jones discloses at paragraph 0043 that once authenticated (using credentials or biometrics to authenticate to the wearable device “once adorned” as described in paragraph 0042) that the user may approach a point-of-sale terminal of a merchant and use the wearable device as a form of payment vehicle to execute the transaction.  Therefore this argument must be viewed as unpersuasive.  Also unpersuasive is the conclusory argument on page 17 of remarks that Jones does not disclose identifying a stored payment account based on matching a stored wireless device ID to a wireless device ID received from a terminal.  The argument completely ignores the citation from paragraph 0064 provided by Examiner regarding block 220 in which a predefined action is registered including a specific set of instructions regarding a transfer of funds from Account A to Account B with the system.  The system associates the selected transaction with the predefined action and response token in block 230 at paragraph 0068.  The predefined action is stored per paragraph 0069 and a response token is associated with the instructions and the action.  Then at paragraph 
Applicant’s argument with regard to the 35 U.S.C. § 103 rejection of claims 5-8 and 13-16 as being unpatentable over Jones in view of Lindemann has been fully considered but is moot in view of the withdrawal of the rejection of the independent claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites a method and therefore meets Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter referred to as 2019 PEG) as a method falls within one of the four categories of statutory subject matter.  Claim 1 recites as follows:
1. A method for authentication of an electronic transaction, comprising:
maintaining a data store including a plurality of payment accounts and, for each payment account, one or more device IDs associated with the payment account, wherein each device ID of the one or more device IDs corresponds to a distinct device having wireless communication capability;
receiving electronically at a server from a terminal device: an electronic payment transaction request; and
a plurality of device IDs corresponding to devices having wireless communication capability that are detected within a wireless communication range of the terminal device, wherein each device ID of the plurality of received device IDs corresponds to a distinct device having wireless communication capability;
identifying by the server, based on the received plurality of device IDs, a payment account of the plurality of payment accounts in the data store associated with at least one device ID that matches one of the received plurality of device IDs;
determining by the server whether each device ID associated with the identified payment account is included in the received plurality of device IDs;
selecting by the server the identified payment account as a payment account for implementing the requested electronic payment transaction, wherein each device ID 
generating, by the server a payment transaction authentication decision.
The claim is then analyzed under Prong One of Step 2A in which the claim is evaluated in order to determine whether the claim recites an abstract idea enumerated in the 2019 PEG.  The claim recites receiving an electronic payment transaction request and device IDs, identifying a payment account, determining whether each device ID is included, selecting a payment account for implementing the transaction based on whether one or more of the device IDs are included in the received device IDs and generating a payment transaction authentication decision.  The claim involves at least two forms of abstract ideas enumerated in the 2019 PEG as a payment transaction is simply a fundamental economic practice and authentication as part of a payment transaction is a means of mitigating risk.  Given the high level at which the claim is recited the claim can also be viewed as being a mental process as the claim merely requires the receiving of a payment transaction request and using data in the form of device IDs as credentials for determining whether to use a particular payment account based on an association between the payment account and the device IDs which given the high level of the claim is an operation that can be performed by the human mind.  Therefore under Prong One of Step 2A the claim is deemed as being ineligible.
The claim is then analyzed under Prong Two of Step 2A in which the claim is evaluated as to whether the claim recites additional elements that integrate the abstract idea into a practical application of the abstract idea.  The claim recites that data is received from a terminal device by a server where the server is also recited as 
Dependent claims 2-8 merely extend the abstract idea of claim 1 by further describing the correlation between device IDs and payment accounts, use of an authentication key (described in the written disclosure as a password, passcode, PIN or OTP), use of transaction instructions, use of proximity data regarding the devices, use of rules and further description regarding the obtained data and only serve to add additional layers of abstraction to the abstract idea of claim 1.  No additional elements are introduced either in the form of structure or operations that do not in some way involve the abstract idea and under both Prongs One and Two of Step 2A claims 2-8 are also deemed as being ineligible.
The claim is then analyzed under Step 2B in which the claim is evaluated as to whether the claim recites additional elements amount to significantly more than the abstract idea.  The claim recites that data is received from a terminal device by a server which is also performing the operations however as recited the operation of detecting BASCOM Glob. Internet Servs. v. AT&T Mobility, LLC, 119 USPQ2d 1236 (Fed. Cir. 2016)).  It is also clear that no similarity is present with regard to McRO (McRO, Inc. v. Bandai Namco Games Am. Inc., 120 USPQ2d 1091 (Fed. Cir. 2016)) as the process applied in McRO which involved the evaluation of a plurality of subsequences of phonemes in order to set morph weights and was a process that was not previously used by human beings in performing lip synchronization between the animated characters and the reproduced sounds.  While McRO acknowledged that human beings could perform the operations recited in the steps it was also clear that human beings had never previously acted in such a manner, particularly as it applied to the evaluation of subsequences of phonemes in order to set the morph weights.  However in the instant claims the recited operations of requesting a payment transaction and using identifiers as credentials for the purpose of authentication as part of the payment transaction are all operations that have previously been done by human beings in the same manner being claimed.  It is also clear that DDR Holdings (DDR Holdings, LLC v. Hotels.com, LP, 113 USPQ2d 1097 (Fed. Cir. 2014)) as there is nothing in the claims themselves or even in the written description to explicitly state or even implicitly suggest that the claims involve anything more than generic computer operations.  It is also clear that there is no similarity to Enfish (Enfish, LLC v. Microsoft Corp., 118 USPQ2d 1684 (Fed. Cir. 2016)) because nothing within the claim or the four corners of the written description provides any teaching or suggestion of an improved computer algorithm for analyzing data such as the self-referential table of Enfish that brings about an improvement to the computer itself where Enfish taught that the claimed invention brought about “increased flexibility, faster search times, and smaller memory requirements” (Enfish at 1690).  “There is also no technological improvement being made to any external technology (Diamond v. Diehr, 450 U.S. 175, 184 (1981)).    The written disclosure at paragraphs 0084-0086 describes only the use of a generic unimproved computing environment and describes the elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. §112 (a) (“In other words, the claims in Diehr were patent eligible because they improved an existing technological process, not because they were implemented on a computer”, Alice
Claim 9 recites a system and therefore meets Step 1 of the 2019 PEG as a system falls within one of the four categories of statutory subject matter.  Claim 1 recites as follows:
9. A system for authentication of an electronic transaction, comprising:
a data store that includes a plurality of payment accounts and, for each payment account, one or more device IDs associated with the payment account, wherein each device ID of the one or more device IDs corresponds to a distinct device having wireless communication capability;
a processor implemented authentication server configured to:
receive electronically from a terminal device: an electronic payment transaction request; and
a plurality of device IDs corresponding to devices having wireless communication capability that are detected within a wireless communication range of the terminal device, wherein each device ID of the plurality of received device IDs corresponds to a distinct device having wireless communication capability;
identify, based on the received plurality of device IDs, a payment account of the plurality of payment accounts in the data store associated with at least one device ID that matches one of the received plurality of device IDs;
determine whether each device ID associated with the identified payment account is included in the received plurality of device IDs;
select the identified payment account as a payment account for implementing the requested electronic payment transaction, when each device ID associated with the identified payment account is included in the received plurality of device IDs; and

The claim is then analyzed under Prong One of Step 2A in which the claim is evaluated in order to determine whether the claim recites an abstract idea enumerated in the 2019 PEG.  The claim recites receiving an electronic payment transaction request and device IDs, identifying a payment account, determining whether each device ID is included, selecting a payment account for implementing the transaction based on whether one or more of the device IDs are included in the received device IDs and generating a payment transaction authentication decision.  The claim involves at least two forms of abstract ideas enumerated in the 2019 PEG as a payment transaction is simply a fundamental economic practice and authentication is a means of mitigating risk.  Given the high level at which the claim is recited the claim can also be viewed as being a mental process as the claim merely requires the receiving of a payment transaction request and using data in the form of device IDs as credentials for determining whether to use a particular payment account based on an association between the payment account and the device IDs which given the high level of the claim is an operation that can be performed by the human mind.  Therefore under Prong One of Step 2A the claim is deemed as being ineligible.
The claim is then analyzed under Prong Two of Step 2A in which the claim is evaluated as to whether the claim recites additional elements that integrate the abstract idea into a practical application of the abstract idea.  The claim recites that data is received from a terminal device by a server where the server is also recited as performing the operations of the claim.  None of the recited operations clearly are distinctive from the abstract idea itself as receiving payment requests and credentials, 
Dependent claims 10-16 merely extend the abstract idea of claim 9 by further describing the correlation between device IDs and payment accounts, use of an authentication key (described in the written disclosure as a password, passcode, PIN or OTP), use of transaction instructions, use of proximity data regarding the devices, use of rules and further description regarding the obtained data and only serve to add additional layers of abstraction to the abstract idea of claim 9.  No additional elements are introduced either in the form of structure or operations that do not in some way involve the abstract idea and under both Prongs One and Two of Step 2A claims 10-16 are also deemed as being ineligible.
BASCOM Glob. Internet Servs. v. AT&T Mobility, LLC, 119 USPQ2d 1236 (Fed. Cir. 2016)).  It is also clear that no similarity is present with regard to McRO (McRO, Inc. v. Bandai Namco Games Am. Inc., 120 USPQ2d 1091 (Fed. Cir. 2016)) as the process applied in McRO which involved the evaluation of a plurality of subsequences of phonemes in order to set morph weights and was a process that was not previously used by human beings in performing lip synchronization between the animated characters and the reproduced sounds.  While McRO acknowledged that human beings could perform the operations recited in the steps it was also clear that human beings had never previously acted in such a manner, particularly as it applied to the evaluation of subsequences of phonemes in order to set the morph weights.  DDR Holdings (DDR Holdings, LLC v. Hotels.com, LP, 113 USPQ2d 1097 (Fed. Cir. 2014)) as there is nothing in the claims themselves or even in the written description to explicitly state or even implicitly suggest that the claims involve anything more than generic computer operations.  It is also clear that there is no similarity to Enfish (Enfish, LLC v. Microsoft Corp., 118 USPQ2d 1684 (Fed. Cir. 2016)) because nothing within the claim or the four corners of the written description provides any teaching or suggestion of an improved computer algorithm for analyzing data such as the self-referential table of Enfish that brings about an improvement to the computer itself where Enfish taught that the claimed invention brought about “increased flexibility, faster search times, and smaller memory requirements” (Enfish at 1690).  “There is also no technological improvement being made to any external technology (Diamond v. Diehr, 450 U.S. 175, 184 (1981)).    The written disclosure at paragraphs 0084-0086 describes only the use of a generic unimproved computing environment and describes the elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. §112 (a) (“In other words, the claims in Diehr were patent eligible because they improved an existing technological process, not because they were implemented on a computer”, Alice at 1983).  Therefore it is clear that no inventive concept is present sufficient to confer eligibility in light of the fact that the claims are clearly directed 
Claim 17 recites a product and therefore meets Step 1 of the 2019 PEG as a product falls within one of the four categories of statutory subject matter.  Claim 17 recites as follows:
17. A computer program product for authentication of an electronic transaction, comprising a non-transitory computer usable medium having computer readable program code embodied therein, the computer readable program code comprising instructions for execution on a computing system, the computing system comprising a data store that includes a plurality of payment accounts and, for each payment account, one or more device IDs associated with the payment account, wherein each device ID of the one or more device IDs corresponds to a distinct device having wireless communication capability, wherein the instructions, when executed, cause the computing system to:
receive electronically from a terminal device, an electronic payment transaction request; and
a plurality of device IDs corresponding to devices having wireless communication capability that are detected within a wireless communication range of the terminal device, wherein each device ID of the plurality of received device IDs corresponds to a distinct device having wireless communication capability;
identify, based on the received plurality of device IDs, a payment account of the plurality of payment accounts in the data store associated with at least one device ID that matches one of the received plurality of device IDs;

select a payment account for implementing the requested electronic payment transaction, when each device ID associated with the identified payment account is included in the received plurality of device IDs; and
generate a payment transaction authentication decision.
The claim is then analyzed under Prong One of Step 2A in which the claim is evaluated in order to determine whether the claim recites an abstract idea enumerated in the 2019 PEG.  The claim recites receiving an electronic payment transaction request and device IDs, identifying a payment account, determining whether each device ID is included, selecting a payment account for implementing the transaction based on whether one or more of the device IDs are included in the received device IDs and generating a payment transaction authentication decision. The claim involves at least two forms of abstract ideas enumerated in the 2019 PEG as a payment transaction is simply a fundamental economic practice and authentication is a means of mitigating risk.  Given the high level at which the claim is recited the claim can also be viewed as being a mental process as the claim merely requires the receiving of a payment transaction request and using data in the form of device IDs as credentials for determining whether to use a particular payment account based on an association between the payment account and the device IDs which given the high level of the claim is an operation that can be performed by the human mind.  Therefore under Prong One of Step 2A the claim is deemed as being ineligible.

Dependent claims 18-20 merely extend the abstract idea of claim 17 by further describing the correlation between device IDs and payment accounts, use of proximity data regarding the devices and further description regarding the obtained data and only serve to add additional layers of abstraction to the abstract idea of claim 17.  No additional elements are introduced either in the form of structure or operations that do not in some way involve the abstract idea and under both Prongs One and Two of Step 2A claims 18-20 are also deemed as being ineligible.
The claim is then analyzed under Step 2B in which the claim is evaluated as to whether the claim recites additional elements amount to significantly more than the BASCOM Glob. Internet Servs. v. AT&T Mobility, LLC, 119 USPQ2d 1236 (Fed. Cir. 2016)).  It is also clear that no similarity is present with regard to McRO (McRO, Inc. v. Bandai Namco Games Am. Inc., 120 USPQ2d 1091 (Fed. Cir. 2016)) as the process applied in McRO which involved the evaluation of a plurality of subsequences of phonemes in order to set morph weights and was a process that was not previously used by human beings in performing lip synchronization between the animated characters and the reproduced sounds.  While McRO acknowledged that human beings could perform the operations recited in the steps it was also clear that human beings had never previously acted in such a manner, particularly as it applied to the evaluation of subsequences of phonemes in order to set the morph weights.  However in the instant claims the recited operations of requesting a payment transaction and using identifiers as credentials for the purpose of authentication are all DDR Holdings (DDR Holdings, LLC v. Hotels.com, LP, 113 USPQ2d 1097 (Fed. Cir. 2014)) as there is nothing in the claims themselves or even in the written description to explicitly state or even implicitly suggest that the claims involve anything more than generic computer operations.  It is also clear that there is no similarity to Enfish (Enfish, LLC v. Microsoft Corp., 118 USPQ2d 1684 (Fed. Cir. 2016)) because nothing within the claim or the four corners of the written description provides any teaching or suggestion of an improved computer algorithm for analyzing data such as the self-referential table of Enfish that brings about an improvement to the computer itself where Enfish taught that the claimed invention brought about “increased flexibility, faster search times, and smaller memory requirements” (Enfish at 1690).  “There is also no technological improvement being made to any external technology (Diamond v. Diehr, 450 U.S. 175, 184 (1981)).    The written disclosure at paragraphs 0084-0086 describes only the use of a generic unimproved computing environment and describes the elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. §112 (a) (“In other words, the claims in Diehr were patent eligible because they improved an existing technological process, not because they were implemented on a computer”, Alice at 1983).  Therefore it is clear that no inventive concept is present sufficient to confer eligibility in light of the fact that the claims are clearly directed towards an abstract idea.  As such claims 17-20 are held as being directed towards ineligible subject matter under 35 U.S.C. § 101.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D NIGH whose telephone number is (571)270-5486.  The examiner can normally be reached on 5 to 7:15 AM and 10:45 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAMES D NIGH/Senior Examiner, Art Unit 3685